              Case: 1:18-cv-02004-CAB Doc #: 8 Filed: 01/04/19 1 of 1. PageID #: 21




                                  UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                       CLEVELAND DIVISION

        CANDICE L. TURNER,

        Plaintiff,                                           Case No. 5:18-cv-02004-CAB

        v.                                                   Honorable Judge Christopher A. Boyko

        CONTINENTAL FINANCE COMPANY, LLC,


        Defendant.


                      NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

              NOW COMES, CANDICE L. TURNER (“Plaintiff’), by and through her attorneys,

       SULAIMAN LAW GROUP, LTD., and, in support of her Notice of Voluntary Dismissal with

       Prejudice, state as follows:

              Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

       voluntarily dismisses her      claims against the Defendant, CONTINENTAL FINANCE

       COMPANY, LLC, with prejudice. Each party shall bear its own costs and attorney fees.

       Dated: January 3, 2019
                                                           Respectfully Submitted,

                                                           /s/ Nathan C. Volheim
                                                           Nathan C. Volheim
                                                           Counsel for Plaintiff
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Avenue, Suite 200
                                                           Lombard, IL 60148
                                                           Phone (630) 575-8181 x113
IT IS SO ORDERED.                                          Fax: (630)575-8188
                                                           nvolheim@sulaimanlaw.com
s/ Christopher A. Boyko
_____________________________________
CHRISTOPHER A. BOYKO
UNITED STATES DISTRICT JUDGE
